111 Huntington Avenue, Boston, Massachusetts02199 (617) 954-5000 April 4, 2014 VIA EDGAR United States Securities and Exchange Commission treet, N.E. Washington, DC20549 Re: MFS® Series Trust II (the “Trust”) (File Nos.33-7637 and 811-4775) on behalf of MFS® Growth Fund (the “Fund”) Ladies and Gentlemen: Pursuant to Rule 497(j) under the Securities Act of 1933, as amended, please accept this letter on behalf of the Trust as certification that the Prospectus and Statement of Additional Information for the Fund do not differ from those contained in Post-Effective Amendment No. 52 (the “Amendment”) to the Trust’s Registration Statement on Form N-1A.The Amendment was filed electronically on March 27, 2014. Please call the undersigned at (617) 954-5843 or Keli Davis at (617) 954-5873 or with any questions you may have. Very truly yours, BRIAN E. LANGENFELD Brian E. Langenfeld Vice President & Senior Counsel BEL/bjn
